Title: [February 1771]
From: Washington, George
To: 




Feby. 1st. At the Mill in the forenoon and afternoon. Doctr. Rumney came here before Dinner & stayd all Night.
 


2. At the Mill and where my People was at Work on the Race in the forenoon & afternoon. Mr. Rutherford & Price Posey came here in the Evening.

	
   
   Robert Rutherford (1728–1803) was a prominent landowner and burgess from Frederick County. During the French and Indian War he had served for a time as a deputy commissary for the Virginia Regiment and in the fall of 1757, on the recommendation of GW, raised a partisan company called Rutherford’s Rangers (GW to Robert Dinwiddie, 5 Oct. 1757, DLC:GW). After the war he married Mary Daubigny Howe, widow of a British army officer, and settled on Flowing Springs farm near Evitt’s Run (BUSHONGMillard Kessler Bushong. Historic Jefferson County. Boyce, Va., 1972., 436–37).


	
   
   John Price Posey (d. 1788), a son of Capt. John Posey, began working about this time in Thomas Lawson’s iron and flour business on Neabsco Creek. He was able to obtain the job because GW persuaded Lawson to hire him (Posey to GW, 25 May 1771, DLC:GW).




 


3. Val. Crawford came this Afternoon & Price Posey went away in the Morng.

	
   
   Young Posey was going to Annapolis and apparently carried a letter from GW to Jonathan Boucher, in which GW asked the tutor on behalf of Mrs. Washington to buy two ounces of ether for Patsy Custis, “if such a thing is to be had in Annapolis,” and to send it by Price Posey on his return to Virginia (3 Feb. 1771, CSmH). Ether, like valerian and musk, was thought to be a strong antispasmodic, useful in treating epilepsy when taken internally in small doses (HOOPERRobert Hooper. Lexicon-Medicum; or Medical Dictionary; Containing an Explanation of the Terms in Anatomy, Botany, Chemistry, Materia Medica, Midwifery, Mineralogy, Pharmacy, Physiology, Practice of Physic, Surgery, and the Various Branches of Natural Philosophy Connected with Medicine. New York, 1826., 383). It was not employed as an anesthetic until the next century.



 


4. Mr. Rutherford Went away After breakfast. I rid to my Mill &ca. Docter Rumney came to Dinner & Doctr. Craik in the Afternoon. Both stayd all Night.
 


5. The Gentlemen all went away. I rid to my Mill in the forenoon & Afternoon.
 


6. Rid to my Mill by the Ferry in the forenoon, & afternoon. Price Posey came here this Evening.


   
   the ferry: Capt. John Posey’s ferry which GW had begun to rent 23 April 1770.



 


7. Price Posey went away. I rid to the Mill, & Dam at the head of the Race in the forenoon & Afternoon.
 


8. Rid to my Mill & Tumbling Dam in the Forenoon & Afternoon. Doctr. Rumney dind here & went away afterwds.


   
   GW today paid the millwright John Ball the balance of his account, £66 4s. 3d., plus a bonus of 5 guineas. Ball’s total bill, the other part of which had been advanced in installments during August and December, amounted to £101 2s. 6d., including £31 2s. 6d. for the wages of Ball and his five workmen. The remaining £70 covered the cost of several items of mill equipment that Ball sold GW: two pairs of millstones, hoisting gear for lifting barrels of grain and flour to upper floors of the mill, and two bolting chests, devices in which flour was sifted through fine-mesh cloth to separate it from bran and other impurities (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 324, 333).



 


9. Attempted to go a hunting, but prevented by Rain. Rid to the Mill in the fore and Afternoon.
 


10. At home all day. Mr. Val. Crawford came to Dinner.
 


11. Rid by my Mill and Dam at the head of the Race on my way

to an Arbitration between John Graham and the Estate of Allan Macrae decd.

	
   
   For the Graham-Macrae arbitration, see the main entry for 19 Dec. 1770.



 


12. At Colchester on the said Arbitration.
 


13. Ditto—at Ditto—on Ditto.
 


14. Ditto—at Ditto—on Ditto.
 


15. Ditto—at Ditto—on Ditto—in Company with Colo. Mason & Colo. T. Lee the other Arbitrators—Mr. T. Mason & Mr. Mercer the Attorneys.


   
   Thomas Ludwell Lee (1730–1778), of Stafford County, one of the sons of Thomas and Hannah Ludwell Lee of Stratford Hall, lived at Belleview plantation on the south side of Potomac Creek, near the Stafford County court house (FITHIANHunter Dickinson Farish, ed. Journal & Letters of Philip Vickers Fithian, 1773–1774: A Plantation Tutor of the Old Dominion. Williamsburg, Va., 1943., 23). Educated in London at the Inns of Court, he was a burgess 1758–65 and was said to be “the most popular man in Virginia, and the delight of the eyes of every Virginian” (John Adams to Richard Bland Lee, 11 Aug. 1819, ADAMS [2]Charles Francis Adams, ed. The Works of John Adams, Second President of the United States: With a Life of the Author, Notes, and Illustrations. 10 vols. 1850–56. Reprint. New York, 1971., 10:382). But he had no desire to play a prominent role in public life, being by nature a man of “extreme indolence, especially in affairs th[a]t require some little trouble” (William Lee to Anthony Stewart, 1769, LEE [1]Cazenove Gardner Lee, Jr. Lee Chronicle: Studies of the Early Generations of the Lees of Virginia. Edited by Dorothy Mills Parker. New York, 1957., 219–20).



 


16. Still at Colchester upon the same business and in the same Company till 8 Oclock at Night.
 


17. Returnd home to Breakfast by my Mill Damn. Found my Brother Charles & one Mr. Thompson here who came on Friday last.


   
   Mr. Thompson is probably William Thompson (d. 1793), of Stafford County, son of Rev. John Thompson (d. 1772) of St. Mark’s Parish, Culpeper County. He was a student at the College of William and Mary 1762–63 and married Sarah Carter, daughter of Col. Charles Carter of Cleve, King George County (SLAUGHTER [2]Philip Slaughter. A History of St. Mark’s Parish, Culpeper County, Virginia, with Notes of Old Churches and Old Families, and Illustrations of the Manners and Customs of the Olden Time. Baltimore, 1877., 174–77; ST. PAUL’SGeorge Harrison Sanford King. The Register of Saint Paul’s Parish, 1715–1798, Stafford County, Virginia, 1715-1776, King George County, Virginia, 1777-1798. Fredericksburg, Va., 1960., 141).



 


18. Those two Gentlemen went a Gunning & I rid to my Mill in the forenoon.
 


19. They went a Ducking and I again Rid to my Mill in the forenoon.
 


20. Rid to my Mill. Colo. Thos. Lee came here to Dinner. My Bro. & Mr. Thompson a Ducking.

 


21. At home all day. Colo. Lee still here. The other Gentn. went a Ducking.
 


22. Rid to my Mill in the forenoon. All the Gentlemen went away after Breakfast. Doctr. Rumney came in the Afternoon and stayed all Night.
 


23. I rid to the Mill before breakfast and returnd to Dinner. Doctor Rumney went away after breakfast.


   
   On the following day Rumney charged a package of valerian and “a vial of drops” to Patsy Custis’s account (receipt from William Rumney, 24 June 1772, ViHi: Custis Papers).



 


24. At Home all day—alone
 


25. Rid to the Mill in the forenoon and Afternoon. Colo. Robt. Fairfax made a Morning Visit here.
 


26. Detaind at home all day by bad Weather.
 


27. Rid to my Mill in the Forenoon and Afternoon. Colo. Robt. Fairfax dined here.
 


28. Rid to the Mill in the Forenoon. Mr. Ross and Mr. Peter Waggener came here in the Evening and stayed all Night.
